COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Agee
Argued at Chesapeake, Virginia


WILLIE WALTER BUTLER, JR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 0185-01-1                  JUDGE RICHARD S. BRAY
                                             DECEMBER 11, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                      Walter J. Ford, Judge

          Charles E. Haden for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Willie Walter Butler, Jr. (defendant) was convicted by a jury

of first degree murder and forcible sodomy, violations of Code

§§ 18.2-32 and -67.1, respectively.   On appeal, he contends the

trial court erroneously denied his motion to continue trial

because "a copy of the jury panel" had not been made available to

defense counsel "at least forty-eight hours before trial,"

pursuant to Code § 8.01-353.   We disagree and affirm the

convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                 I.

     Immediately following opening statements at trial, a juror

"suddenly became ill."   After a related overnight recess and

further inquiry, the court determined the juror unable to continue

and, upon defendant's motion, declared a mistrial.    The

Commonwealth then advised the court:

          [T]here's a jury down the hall that's
          available and I'd like to go forward today.
          . . . I have three witnesses who are here
          from out of state and one who is desperately
          needed back in California, and, um, if
          there's any way that we could do this today
          and carry on today, we're ready to do that.
          And I understand from the jury manager that
          that's possible.

     In response, defense counsel protested that he "hadn't even

seen the jury list," had not "consult[ed] with [his] client

about any of the people on the list" or "investigate[d] any

potential conflicts of interest," and "would need time to
                                         1
regroup and get ready for a new jury."       Accordingly, counsel

represented he did not "believe [defendant] would be ready to

proceed" and requested a continuance "to give all involved an

opportunity to get ready for another jury selection process."

     Following several brief recesses to confirm the

availability of an alternate jury panel, the court reconvened

the proceedings and, contemplating immediate commencement of


     1
       Defendant objected to a panel comprised of any among those
jurors originally selected, expressly demanding "a brand new
jury."


                               - 2 -
trial, announced, "we have a jury ready in this matter," and

"the list . . . is now being prepared" for review by counsel.

Again, defense counsel objected and moved for a continuance,

citing Code § 8.01-353 for authority that "a copy of the jury

panel," "show[ing] the name, age, address, occupation and

employer of each person" must be made available to counsel "at

least forty-eight hours before the trial."   Absent compliance

with the statute, counsel insisted, "we're not ready to go back

to trial this soon," adding defendant "is entitled to have a

defense team that's ready and prepared to go to trial."

     Objecting to a continuance, the Commonwealth contended Code

§ 8.01-353 should not be "strictly construed against the

Commonwealth" and "the remedy . . . would be for [the defense]

to . . . get the list and have the time, which should not be

that long . . . to look to see if there are any conflicts."    The

prosecutor further advised the court that "a forensic scientist

from Oakland, California" was present and prepared to testify on

behalf of the Commonwealth and "needs to get out today." 2

     Relying upon Code § 8.01-355 and the attendant procedure,

the court denied defendant's motion but afforded defendant a

further recess "to review the jury panel [list]," then prepared

and available to counsel.   Following the recess, the court


     2
       Defense counsel countered, "we believe . . . forcing the
defendant to go forward just based on the Commonwealth's time
frame" would "be prejudicial."


                               - 3 -
assured defense counsel, "I understand your objections . . . and

the comments on it," and inquired, "[i]s there anything else

. . . you'd like to say before we proceed?"   When counsel

responded, "[n]o, your honor," a jury was selected and seated

from the reconstituted panel, without further objection by

defendant, and trial proceeded, resulting in the instant

convictions and appeal.

                                II.

     Code § 8.01-353 provides, in pertinent part:

          Upon request, the clerk or sheriff or other
          officer responsible for notifying jurors to
          appear in court for the trial of a case
          shall make available to all counsel of
          record in that case, a copy of the jury
          panel to be used for the trial of the case
          at least forty-eight hours before the trial.

However, Code § 8.01-355 provides, in pertinent part:

          When by reason of a challenge or otherwise a
          sufficient number of jurors summoned cannot
          be obtained for the trial of any case, the
          judge may select from the names of the jury
          list provided for by Code § 8.01-345 the
          names of as many persons as he deems
          necessary and cause them to be summoned to
          appear forthwith for the trial.

     Recently, in Norfolk Southern Ry. Co. v. Bowles, 261 Va.
21, 539 S.E.2d 727 (2001), the Supreme Court construed Code

§ 8.01-353 in resolving the very issue now before this Court.

There, counsel for appellant Norfolk Southern had requested and

received the jury panel list forty-eight hours before the trial,

pursuant to Code § 8.01-353.   However, on the day of trial,


                               - 4 -
several summoned jurors were unable to attend court due to

inclement weather.   With only forty potential jurors present for

the Bowles trial and an unrelated criminal matter, the court

"combined" the jurors into a common "pool" from which juries

were selected first for the criminal trial and, next, for the

Bowles trial.    Id. at 27, 539 S.E.2d at 730.   The jury

ultimately chosen for the Bowles trial consisted of six persons

not named on the jury panel list previously provided to Norfolk

Southern.

      In affirming the verdict, the Court instructed that

            the statutory scheme does not contemplate
            that a full and accurate jury panel list
            will always be available for counsel
            forty-eight hours before the trial of the
            case . . . . [Code §§ 8.01-353 and -355]
            recognize that unanticipated circumstances
            requiring alternative means of securing a
            jury panel will arise.

Id. at 28, 539 S.E.2d at 731.   Thus,

            even assuming without deciding that the
            requirement of Code § 8.01-353 regarding
            provision of the jury panel list is
            mandatory . . . the mandatory nature of that
            provision cannot extend to requiring that
            the jury panel list provided to counsel
            prior to trial be identical to the actual
            jury panel when circumstances require
            reconstitution of the jury panel.

Id.

      Here, as in Bowles, unanticipated circumstances arose that

necessitated reconstitution of the original jury panel and,

pursuant to Code § 8.01-355, an alternate panel was summoned for


                                - 5 -
the trial.   Also, like the appellant Norfolk Southern in Bowles,

defendant objected to departure from the provisions of Code

§ 8.01-353, "posit[ing] that the failure to comply with [Code

§ 8.01-353] 'constitutes, in and of itself, injustice,'" without

"cit[ing] any specific prejudice resulting from the trial

court's action."   Id. at 29, 539 S.E.2d at 731.   Such arguments

were rejected by the Court.   See id.

     Thus, guided by Bowles, we find the trial court committed

no error in reconstituting the original jury panel and

proceeding with trial and, accordingly, affirm the convictions.

                                                    Affirmed.




                               - 6 -